
	

116 HR 1644 PCS: Save the Internet Act of 2019
U.S. House of Representatives

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		Calendar No. 74116th CONGRESS
		1st Session
		H. R. 1644
		IN THE SENATE OF THE UNITED STATES
		April 11, 2019Received; read the first timeApril 29, 2019Read the second time and placed on the calendarAN ACT
		To restore the open internet order of the Federal Communications Commission. 
	
	
 1.Short titleThis Act may be cited as the Save the Internet Act of 2019. 2.Restoration of open internet order (a)Repeal of rule (1)In generalThe Declaratory Ruling, Report and Order, and Order in the matter of restoring internet freedom that was adopted by the Commission on December 14, 2017 (FCC 17–166), shall have no force or effect.
 (2)Prohibition on reissued rule or new ruleThe Declaratory Ruling, Report and Order, and Order described in paragraph (1) may not be reissued in substantially the same form, and a new rule that is substantially the same as such Declaratory Ruling, Report and Order, and Order may not be issued, unless the reissued or new rule is specifically authorized by a law enacted after the date of the enactment of this Act.
 (b)Restoration of repealed and amended rulesThe following are restored as in effect on January 19, 2017: (1)The Report and Order on Remand, Declaratory Ruling, and Order in the matter of protecting and promoting the open internet that was adopted by the Commission on February 26, 2015 (FCC 15–24).
 (2)Part 8 of title 47, Code of Federal Regulations. (3)Any other rule of the Commission that was amended or repealed by the Declaratory Ruling, Report and Order, and Order described in subsection (a)(1).
 (c)DefinitionsIn this section: (1)CommissionThe term Commission means the Federal Communications Commission.
 (2)Restored as in effect on January 19, 2017The term restored as in effect on January 19, 2017 means, with respect to the Declaratory Ruling and Order described in subsection (b)(1), to permanently reinstate the rules and legal interpretations set forth in such Declaratory Ruling and Order (as in effect on January 19, 2017), including any decision (as in effect on such date) to apply or forbear from applying a provision of the Communications Act of 1934 (47 U.S.C. 151 et seq.) or a regulation of the Commission.
 (3)RuleThe term rule has the meaning given such term in section 804 of title 5, United States Code. 3.Exception to enhancement to transparency requirements relating to performance characteristics and network practices for small businesses (a)In generalThe enhancements to the transparency rule relating to performance characteristics and network practices of the Commission under section 8.3 of title 47, Code of Federal Regulations, as described in paragraphs 165 through 184 of the Report and Order on Remand, Declaratory Ruling, and Order in the matter of protecting and promoting the open internet that was adopted by the Commission February 26, 2015 (FCC 15–24), shall not apply to any small business.
 (b)SunsetSubsection (a) shall not have any force or effect after the date that is 1 year after the date of the enactment of this Act.
 (c)Report by FCCNot later than 180 days after the date of the enactment of this Act, the Commission shall submit to the Committee on Energy and Commerce of the House of Representatives and the Committee on Commerce, Science, and Transportation of the Senate a report that contains the recommendations of the Commission (and data supporting such recommendations) regarding—
 (1)whether the exception provided by subsection (a) should be made permanent; and (2)whether the definition of the term small business for purposes of such exception should be modified from the definition in subsection (d)(3).
 (d)DefinitionsIn this section: (1)Broadband internet access serviceThe term broadband Internet access service has the meaning given such term in section 8.2 of title 47, Code of Federal Regulations.
 (2)CommissionThe term Commission means the Federal Communications Commission. (3)Small businessThe term small business means any provider of broadband Internet access service that has not more than 100,000 subscribers aggregated over all the provider’s affiliates.
 4.GAO report on internet ecosystemNot later than 1 year after the date of the enactment of this Act, the Comptroller General of the United States shall submit to Congress a report examining the effect of the rules described in section 2(b) on the virtuous cycle of the internet ecosystem and whether such rules protect the access of consumers to a free and open internet.
 5.ReportNot later than 3 days after the date of the enactment of this Act, the Federal Communications Commission shall submit to the Committee on Energy and Commerce of the House of Representatives and the Committee on Commerce, Science, and Transportation of the Senate a report that lists the 27 provisions of title II of the Communications Act of 1934 (47 U.S.C. 201 et seq.) and the over 700 rules and regulations referred to in paragraphs 5 and 37 of the Report and Order on Remand, Declaratory Ruling, and Order described in section 2(b)(1).
		6.GAO report on importance of open internet rules to vulnerable communities
 (a)In generalNot later than 1 year after the date of the enactment of this Act, the Comptroller General of the United States shall submit to Congress a report examining the importance of the open internet rules to vulnerable communities.
 (b)DefinitionsIn this section: (1)Open internet rulesThe term open internet rules means the rules described in section 2(b).
 (2)Vulnerable communitiesThe term vulnerable communities means— (A)ethnic and racial minorities;
 (B)socioeconomically disadvantaged groups; (C)rural populations;
 (D)individuals with disabilities; and (E)the elderly.
 7.Report by FCC on enforcement actionsNot later than 1 year after the date of the enactment of this Act, the Federal Communications Commission shall submit to the Committee on Energy and Commerce of the House of Representatives and the Committee on Commerce, Science, and Transportation of the Senate a report that describes all enforcement actions taken by the Commission under the rules described in section 2(b) since such date of enactment, including the amount of each fine imposed or settlement agreed to, the actions taken by the Commission to collect such fines and settlements, and the amounts of such fines and settlements collected.
 8.GAO report on broadband Internet access service competitionNot later than 1 year after the date of the enactment of this Act, the Comptroller General shall submit to the Committee on Energy and Commerce of the House of Representatives and the Committee on Commerce, Science, and Transportation of the Senate a report that—
 (1)examines the efforts by the Federal Communications Commission to assess competition for providers of broadband Internet access service (as defined in section 8.2 of title 47, Code of Federal Regulations) in the market;
 (2)describes how the Commission can better assess competition; and (3)includes a description of the steps, if any, the Commission can take to better increase competition among providers of broadband Internet access service (as defined in section 8.2 of title 47, Code of Federal Regulations) in the market.
			9.Engagement and Outreach in Indian country regarding the importance of addressing the unique
			 broadband Internet access service challenges
 (a)Engagement with Tribal communities to address broadband Internet access service needsNot later than 3 months after the date of the enactment of this Act, the Federal Communications Commission shall engage with and obtain feedback from Tribal stakeholders and providers of broadband Internet access service (as defined in section 8.2 of title 47, Code of Federal Regulations) on the effectiveness of the Commission’s obligation to consult with Indian Tribes to determine whether the Commission needs to clarify the Commission’s Tribal engagement statement and ensure accessible and affordable broadband Internet access service (as defined in section 8.2 of title 47, Code of Federal Regulations) in the Tribal lands and areas through the engagement and outreach.
 (b)FindingsThe Congress finds the following: (1)According to an estimate from the U.S. Census Bureau, just 53% of Native Americans living on Tribal lands have access to high-speed internet service.
 (2)The Government Accountability Office has found that the Federal Communications Commission data has overstated broadband availability and access on Tribal lands in the United States.
 (3)A Federal court recently vacated a Federal Communications Commission order that limited Federal subsidies for wireless providers serving Tribal lands.
 (4)The United States Government, industry, and non-governmental organizations should do more to identify and address the unique broadband access challenges faced by individuals living on reservations and Tribal lands.
				10.Accuracy of data underlying broadband deployment reports
 (a)FindingsCongress finds the following: (1)The Commission has released reports on its inquiries under section 706(b) of the Telecommunications Act of 1996 (47 U.S.C. 1302(b)) that detail the state of the deployment of broadband service in the United States.
 (2)Congress and the Commission have relied upon the accuracy of such reports to develop broadband policy.
 (3)The findings of such reports have been particularly important to fostering rural broadband deployment and broadband deployment to schools and classrooms.
 (b)RequirementsThe Commission— (1)may not release a report on an inquiry under section 706(b) of the Telecommunications Act of 1996 (47 U.S.C. 1302(b)) based on broadband deployment data that the Commission knows to be inaccurate; and
 (2)shall use its best efforts to accurately detail broadband deployment in the United States and correct inaccuracies in statements made by the Commission prior to the release of a report about the report.
 (c)Commission definedIn this section, the term Commission means the Federal Communications Commission. 11.GAO report on high-speed infrastructure (a)ReportNot later than 1 year after the date of the enactment of this Act, the Comptroller General of the United States shall submit to Congress and the Federal Communications Commission a report that contains—
 (1)a list of ways the Federal Government can promote the deployment of broadband Internet access service, especially the buildout of such service to rural areas and areas without access to such service at high speeds; and
 (2)recommendations with respect to policies and regulations to ensure rural areas are provided affordable access to broadband Internet access service.
 (b)DefinitionsIn this section: (1)Broadband Internet access serviceThe term broadband Internet access service has the meaning given such term in section 8.2 of title 47, Code of Federal Regulations.
 (2)Rural areaThe term rural area means any area other than— (A)a city, town, or incorporated area that has a population of more than 20,000 inhabitants; or
 (B)an urbanized area contiguous and adjacent to a city or town that has a population of more than 50,000 inhabitants.
					12.GAO report on challenges to accurate mapping
 (a)ReportNot later than 1 year after the date of the enactment of this Act, the Comptroller General of the United States shall—
 (1)determine the accuracy and granularity of the maps produced by the Federal Communications Commission that depict wireline and wireless broadband Internet access service deployment in the United States; and
 (2)submit to Congress a report that— (A)identifies—
 (i)any program of the Federal Communications Commission under a rule restored under section 2(b) that relies on such maps, including any funding program; and
 (ii)any action of the Federal Communications Commission taken under a rule restored under section 2(b) that relies on such maps, including any assessment of competition in an industry; and
 (B)provides recommendations for how the Federal Communications Commission can produce more accurate, reliable, and granular maps that depict wireline and wireless broadband Internet access service deployment in the United States.
 (b)Broadband Internet access service definedIn this section, the term broadband Internet access service has the meaning given such term in section 8.2 of title 47, Code of Federal Regulations. 13.GAO report on Benefits of Standalone Broadband (a)ReportNot later than 1 year after the date of enactment of this Act the Comptroller General of the United States shall transmit to the Committee on Energy and Commerce of the House of Representatives and the Committee on Commerce, Science, and Transportation of the Senate a report that assesses the benefits to consumers of broadband internet access service being offered on a standalone basis (and not as part of a bundle with other services) by providers of broadband internet access. Such report shall include recommendations for legislation to increase the availability of standalone broadband internet access service to consumers, particularly those living in rural areas.
 (b)DefinitionAs used in subsection (a), the term provider of broadband internet access means a provider of broadband internet access, as such term is defined in section 8.2 of title 47, Code of Federal Regulations.
 14.Plan relating to Form 477 data collectionNot later than 30 days after the date of the enactment of this Act, the Federal Communications Commission shall submit to Congress a report containing a plan for how the Commission will evaluate and address problems with the collection on Form 477 of data regarding the deployment of broadband Internet access service (as defined in section 8.2 of title 47, Code of Federal Regulations).
		15.Lawful content
 (a)In generalAs described in the Report and Order on Remand, Declaratory Ruling, and Order in the matter of protecting and promoting the open internet that was adopted by the Federal Communications Commission on February 26, 2015 (FCC 15–24)—
 (1)nothing in this Act prohibits providers of broadband Internet access service from blocking content that is not lawful, such as child pornography or copyright-infringing materials; and
 (2)nothing in this Act imposes any independent legal obligation on providers of broadband Internet access service to be the arbiter of what is lawful content.
 (b)Broadband Internet access service definedIn this section, the term broadband Internet access service has the meaning given such term in section 8.2 of title 47, Code of Federal Regulations.  Passed the House of Representatives April 10, 2019.Cheryl L. Johnson,Clerk April 29, 2019Read the second time and placed on the calendar 